          Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 1 of 15




                           UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF ARKANSAS
                                 CENTRAL DIVISION

JAMES RODGERS, Individually
and on Behalf of All Others
Similarly Situated

               Plaintiffs,
    VS.
                                                  Case No. 4:21-cv-167-BRW
WHITTEN CONCRETE, CO.,
LLC, LYNN M.
CASTLEBERRY and
KEVIN CASTLEBERRY

               Defendants.



                                           ANSWER

       Come now the Defendants, Whitten Concrete, Co., LLC ("Whitten Concrete"), Lynn M.

Castleberry, and Kevin Castleberry (collectively “Defendants”), by and through their counsel, Gill

Ragon Owen, P.A., and for their Answer to Plaintiff’s Original Complaint—Collective Action (the

“Complaint”), state:

                             I.     PRELIMINARY STATEMENTS

       1.      Defendants admit that Plaintiff purports to bring an action against Defendants for

violations of the Fair Labor Standards Act, 29 U.S.C. § 201 et seq. ("FLSA") and the Arkansas

Minimum Wage Act, Ark. Code Ann. § 11-4-201 et seq. ("AMWA"), but deny any wrongdoing

or unlawful conduct or that Plaintiff is entitled to any damages or other relief. Except as

specifically admitted, Defendants deny each and every allegation contained in Paragraph 1 of the

Complaint.

       2.      Defendants admit that Plaintiff seeks a declaratory judgment, money damages,
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 2 of 15




liquidated damages, prejudgment interest, and attorney's fees and costs but denies any wrongdoing

or unlawful conduct or that Plaintiff is entitled to any damages or other relief of any kind.

Defendants deny having a policy or practice of failing to pay proper overtime compensation under

the FLSA and the AMWA. Except as specifically admitted, Defendants deny each and every

allegation contained in Paragraph 2 of the Complaint.

                            II.     JURISDICTION AND VENUE

       3.      The allegations contained in Paragraph 3 of the Complaint are statements of legal

conclusions to which no response is required. To the extent a response is required, Defendants

admit that Plaintiff purports to invoke the subject matter jurisdiction of this Court pursuant to 28

U.S.C. § 1331. Except as explicitly admitted, Defendants deny the allegations in Paragraph 3.

       4.      Defendant deny that the Complaint sufficiently alleges violations of the AMWA.

Upon information and belief, Defendants admit that this Court has supplemental jurisdiction over

Plaintiff's AMWA claims pursuant to 28 U.S.C. § 1367(a). Except as explicitly admitted,

Defendants deny the allegations in Paragraph 4.

       5.      Based upon information and belief, Defendant admits venue is proper within the

Eastern District of Arkansas. Except as specifically admitted, Defendants deny each and every

allegation in Paragraph 5 of the Complaint.

                                     III.     THE PARTIES

       6.      Defendants are without sufficient information to admit or deny the allegations in

Paragraph 6 of the Complaint and, therefore, Paragraph 6 is denied.

       7.      Paragraph 7 of the Complaint is admitted.

       8.      Paragraph 8 of the Complaint is admitted.

       9.      Paragraph 9 of the Complaint is admitted.
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 3 of 15




       10.     Paragraph 10 of the Complaint is admitted.

       11.     Defendants    admit   that     Whitten   Concrete   has   a   website   address   of

https://www.whittenconcrete.net. Defendants deny all allegations in Paragraph 11 of the

Complaint not specifically admitted herein.

                             IV.     FACTUAL ALLEGATIONS

       12.     Defendants incorporate by reference, as if fully set forth herein, their responses to

the preceding paragraphs of the Complaint.

       13.     Defendants deny that individuals working for Whitten Concrete through a prison

work-release program are "employees" under the FLSA and, accordingly, Paragraph 13 of the

Complaint is denied.

       14.     The allegations in Paragraph 14 are statements of legal conclusions to which no

response is required. To the extent a response is required, Defendants are without sufficient

information to admit or deny the allegations in Paragraph 14 of the Complaint and, therefore, deny

the allegations in Paragraph 14.

       15.     Defendants admit that Whitten Concrete's annual gross volume of sales made or

business done is not less than $500,000.00 in each of the three years preceding the filing of the

Original Complaint. To the extent further responses is required, Defendants deny all remaining

allegations in Paragraph 15 of the Complaint.

       16.     Paragraph 16 of the Complaint is admitted.

       17.     Defendants admit that Lynn Castleberry is actively involved in operating Whitten

Concrete and in the management therefore. To the extent further response is required, Defendants

deny all allegations in Paragraph 17 of the Complaint not specifically admitted herein.
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 4 of 15




       18.     Defendants admit Lynn Castleberry supervised Plaintiff's work, determined

Plaintiff's work schedule and made decisions regarding Plaintiff's pay. Defendants deny all

allegations in Paragraph 18 of the Complaint not specifically admitted herein.

       19.     Defendants admit that Lynn Castleberry had some authority over Plaintiff's work

schedule, Whitten Concrete's pay policies and Plaintiff's day-to-day job duties. Defendants deny

all allegations in Paragraph 19 of the Complaint not specifically admitted herein.

       20.     Denied.

       21.     Admitted.

       22.     Admitted.

       23.     Admitted.

       24.     Defendants admit that Lynn Castleberry owns and operates Whitten Concrete and

that Whitten Concrete is a concrete supply company. Defendants deny that Kevin Castleberry

owns Whitten Concrete.

       25.     Denied.

       26.     Defendants admit that Plaintiff was paid an hourly wage. Defendant deny all

remaining allegations in Paragraph 26 of the Complaint.

       27.     Defendants admit that Whitten Concrete employed Plaintiff as an hourly-paid

laborer from approximately June of 2019 through approximately October of 2020. Defendants

deny that Plaintiff was ever employed as a foreman. Defendants deny all remaining allegations in

Paragraph 27 of the Complaint not specifically admitted herein.

       28.     Defendants admit that, prior to October of 2020, Plaintiff participated in a prison

work-release program and worked for Whitten Concrete through said program. Plaintiff also

worked as a laborer after his release from prison from approximately October 26, 2020 through
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 5 of 15




October 30, 2020. Defendants deny all remaining allegations in Paragraph 28 of the Complaint not

specifically admitted herein.

       29.     Defendants admit that Whitten Concrete employed hourly-paid employees within

the three years preceding the filing of the Complaint. Defendants are without sufficient information

to admit or deny Plaintiff's claims that these hourly-paid employees were "laborers," as that term

is not defined in the Complaint. Accordingly, Defendants deny all allegations in Paragraph 29 of

the Complaint not specifically admitted herein.

       30.     Defendants admit that Whitten Concrete has employed hourly-paid employees who

have participated in a prison work-release program, including many employees who performed

labor for Whitten Concrete. Defendants deny all remaining allegations in Paragraph 30 of the

Complaint not specifically admitted herein.

       31.     Defendants admit that Plaintiff's duties while employed by Whitten Concrete

primarily included pouring concrete for septic tanks and cleaning the molds. Defendants deny all

remaining allegations in Paragraph 31 of the Complaint not specifically admitted herein.

       32.     Defendants admit that other Whitten Concrete employees had duties similar to

Plaintiff's. Defendants deny all remaining allegations in Paragraph 32 of the Complaint not

specifically admitted herein.

       33.     Defendants deny that Defendants directly hired Plaintiff or any other individuals

working for Whitten Concrete through the prison work-release program. Defendants admit that

Plaintiff and others working for Whitten Concrete through the prison work-release program were

paid wages, but deny that wages were paid directly to Plaintiff or other individuals working for

Whitten Concrete through the prison work-release program. Defendants admit that Whitten

Concrete generally controlled Plaintiff's work schedule, duties, assignments and employment
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 6 of 15




conditions, and the work schedules, duties, assignment and employment conditions of other

individuals working for Whitten Concrete through the prison work-release program. Defendants

admit that Whitten Concrete maintains some employment records related to Plaintiff and other

individuals who worked for Whitten Concrete through the prison work-release program.

Defendants deny each and every remaining allegation in Paragraph 33 of the Complaint not

specifically admitted herein.

       34.     Denied.

       35.     Denied.

       36.     Denied.

       37.     Defendants admit that other individuals working for Whitten Concrete through the

prison work-release program had similar schedules as Plaintiff. Defendants deny that any such

individuals worked 8 hours per day, 7 days a week as alleged in Paragraph 36, or that any such

individuals worked the number of hours per week that Plaintiff alleges to have worked in

Paragraph 36 of the Complaint. Defendants deny all remaining allegations in Paragraph 36 of the

Complaint not specifically admitted herein.

       38.     Defendants deny each and every allegation in Paragraph 38 of the Complaint.

       39.     Defendants deny that Plaintiff was paid $8.50 per hour for each hour worked up to

40 each week, and deny that Plaintiff was paid only "up to" $340.00 per week. Pleading

affirmatively, Defendants assert that Plaintiff was paid in excess of $8.50 per hour at all times.

       40.     Denied.

       41.     Defendants admit that other individuals performing work for Whitten Concrete

through the prison work-release program were paid hourly rates similar to the rate paid to Plaintiff.

Defendants deny all remaining allegations in Paragraph 41 of the Complaint.
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 7 of 15




       42.     Denied.

       43.     Denied.

       44.     Denied.

       45.     Denied.

       46.     Denied.

                   V.     REPRESENTATIVE ACTION ALLEGATIONS

       47.     Defendants incorporate by reference, as if fully set forth herein, their responses to

the preceding paragraphs of the Complaint.

       48.     Defendants acknowledge that Plaintiff purports to bring a FLSA collective action

pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), and on behalf of the alleged “similarly

situated” individuals described in Paragraph 48 of the Complaint. Defendants deny that a collective

action is appropriate. Defendants deny that Plaintiff or any person on whose behalf Plaintiff seeks

to assert a claim are entitled to damages or relief of any kind, including the damages described in

subparagraphs (A) – (C) of Paragraph 48 of the Complaint. Except as specifically admitted,

Defendants deny each and every allegation in Paragraph 48 of the Complaint.

       49.     Defendants admit that Plaintiff purports to represent a group of individuals

described in Paragraph 49 of the Complaint but deny that conditional certification is appropriate

and deny all allegations in Paragraph 49 not specifically admitted herein.

       50.     The allegations contained in Paragraph 50 of the Complaint are statements of legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations in Paragraph 50.

       51.     Denied.
           Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 8 of 15




       52.     Defendants admit that members of the proposed FLSA class were paid hourly.

Defendants are without sufficient information to admit or deny whether all members of the

proposed FLSA collective worked hours over forty in at least one week within the three years

preceding the filing of this lawsuit and, therefore, said allegation is denied. Defendants deny that

members of the proposed FLSA collective were subject to a common policy of requiring

"Laborers" to work off the clock, and deny that members of the proposed collective were subject

to a common policy of failing to pay "Laborers" for all hours worked. Defendants deny all

allegations in Paragraph 52 of the Complaint not specifically admitted herein.

       53.     Defendants are without sufficient information to admit or deny what Plaintiffs

believes and, accordingly, Defendants deny each and every allegation in Paragraph 53 of the

Complaint. Defendants further deny that the collective class proposed by Plaintiff exceeds ten (10)

persons.

       54.     Defendants admit that they can readily identify the names of individuals who have

worked for Whitten Concrete through the prison work-release program in the preceding three (3)

years. Defendants admit that Whitten Concrete currently employs individuals through the prison

work-release program. Defendants deny all allegations in Paragraph 54 of the Complaint not

specifically admitted herein.

       55.     Defendants admit that the names of individuals who have worked for Whitten

Concrete through the prison work-release program in the preceding three (3) years are available to

Defendants. Defendants admit that a physical mailing addresses for certain individuals currently

employed by Whitten Concrete through the prison work-release program are available to

Defendants. Defendants deny that they have a current physical mailing address for all individuals

who have worked from Whitten Concrete through the prison work-release program in the
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 9 of 15




preceding three (3) years. Defendants deny all remaining allegations in Paragraph 55 of the

Complaint not specifically admitted herein.

       56.     Defendants deny that the email addresses of the individuals who have worked for

Whitten Concrete through the prison work-release program in the preceding three (3) years are

available to Defendants, and deny all remaining allegations in Paragraph 56 of the Complaint.

                              VI. FIRST CLAIM FOR RELIEF
                            (Individual Claim for FLSA Violation)

       57.     Defendants incorporate by reference, as if fully set forth herein, their responses to

the preceding paragraphs of the Complaint.

       58.     Defendants admit that Plaintiff purports to bring claims for damages and

declaratory relief, but deny any wrongdoing or unlawful conduct or that Plaintiff or any other

individual on whose behalf Plaintiff seeks to represent are entitled to any damages or other relief

of any kind. Except as specifically admitted, Defendants deny each and every allegation contained

in Paragraph 58 of the Complaint.

       59.     The allegations contained in Paragraph 59 of the Complaint are statements of legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations in Paragraph 59 of the Complaint.

       60.     The allegations in Paragraph 60 of the Complaint contain statements of legal

conclusions to which not response is required and 29 U.S.C. §§ 206 and 207 speak for themselves.

To the extent a response is required, Defendants are without sufficient information to admit or

deny the allegations in Paragraph 60 of the Complaint and, therefore, Paragraph 60 is denied.

       61.     Denied.

       62.     Denied.

       63.     Denied.
        Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 10 of 15




       64.       Denied.

       65.       Denied.

       66.       Denied.

       67.       Denied.

       68.       Denied.

       69.       Denied.

                             VII. SECOND CLAIM FOR RELIEF
                           (Collective Action Claim for FLSA Violation)

       70.       Defendants incorporate by reference, as if fully set forth herein, their responses to

the preceding allegations in the Complaint.

       71.       Defendants acknowledge that Plaintiff purports to assert a claim for damages and

declaratory relief, but deny that any claim is properly asserted, and further deny any wrongdoing

or unlawful conduct or that Plaintiff is entitled to any damages or other relief of any kind. Except

as specifically admitted, Defendants deny each and every allegation contained in Paragraph 71 of

the Complaint.

       72.       The allegations contained in Paragraph 72 of the Complaint are statements of legal

conclusions to which no response is required. To the extent a response is required, Defendants

deny the allegations in Paragraph 72 of the Complaint.

       73.       Denied.

       74.       Denied.

       75.       Denied.

       76.       Denied.

       77.       Denied.

       78.       Denied.
           Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 11 of 15




          79.   Denied.

          80.   Denied.

          81.   Denied.

          82.   Denied.

          83.   Denied.

                              VIII. THIRD CLAIM FOR RELIEF
                            (Individual Claim for AMWA Violation)

          84.   Defendants incorporate by reference, as if fully set forth herein, their responses to

the preceding allegations in the Complaint.

          85.   Defendants acknowledge that Plaintiff purports to bring a claim for damages and

declaratory relief under the AMWA, but deny that Plaintiff is entitled to damages or relief of any

kind. Except as specifically admitted, Defendants deny each and every allegation in Paragraph 85

of the Complaint.

          86.   Denied.

          87.   The allegations in Paragraph 87 of the Complaint contain statements of legal

conclusions to which not response is required and Sections 210 and 211 of the AMWA speak for

themselves. To the extent a response is required, Defendants are without sufficient information to

admit or deny the allegations in Paragraph 87 of the Complaint and, therefore, Paragraph 87 is

denied.

          88.   Denied.

          89.   Denied.

          90.   Denied.

          91.   Denied.

          92.   Denied.
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 12 of 15




       93.     Denied.

       94.     Denied.

       95.     Defendants deny that Plaintiff is entitled to any relief sought in his Prayer for Relief.

       96.     Defendants reserve the right to plead further.

       97.     Defendants reserve the right to amend their Answer.

       98.     Defendants deny each and every allegation contained in the Complaint not

specifically admitted herein.

                                     AFFIRMATIVE DEFENSES

       1.      Defendants assert that Plaintiff has failed to state a claim upon which relief can be

granted and, accordingly, the Complaint should be dismissed pursuant to Rule 12(b)(6) of the

Federal Rules of Civil Procedure. Specifically, the Complaint fails to plead that Plaintiff's work

was performed without legal compulsion and that his compensation was set and paid by

Defendants.

       2.      Defendants assert that Plaintiff's claims, as well as any opt-in plaintiff and any other

person on whose behalf Plaintiff seeks to assert a claim, are barred in whole or in part by the

applicable statute of limitations.

       3.      Defendants assert that Plaintiff and other individuals performing work pursuant to

a prison work-release program are not "employees" for purposes of the FLSA or AMWA.

       4.      Defendants assert that Plaintiff, as well as any opt-in plaintiff and any other person

on whose behalf Plaintiff seeks to assert a claim, is not similarly situated to the members of the

proposed FLSA collective for purpose of the FLSA.

       5.      Defendants assert that the circumstances do not warrant equitable tolling and, in the

event the Court certifies an FLSA collective action, the statute of limitations for any potential opt-
            Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 13 of 15




in plaintiff should continue to run until any such plaintiff files a written consent form opting into

the suit.

          6.    Defendants assert that Plaintiff cannot satisfy the requirements for a collective

action under the FLSA, thus barring collective action treatment.

          7.    Defendants affirmatively plead that it acted reasonably and in good faith towards

Plaintiff and others with respect to compensation.

          8.    Defendants assert that Plaintiff, as well as any opt-in plaintiff and any other person

on whose behalf Plaintiff seeks to assert a claim, has been paid in accordance with the requirements

of the FLSA and AMWA.

          9.    Defendants assert that Plaintiff, as well as any opt-in plaintiff and any other person

on whose behalf Plaintiff seeks to assert a claim, is not entitled to recover liquidated damages

because Defendants at all times acted in good faith.

          10.   Defendants assert that Plaintiff's claims are barred to the extent Plaintiff cannot

establish that any act or omission of Defendants were willful within the meaning of the FLSA or

AMWA.

          11.   Defendants assert that Plaintiff's claims, as well as the claims of any opt-in plaintiff

and any other person on whose behalf Plaintiff seeks to assert a claim, are barred, in whole or in

part, under the doctrines of payment, setoff, release, estoppel, failure to mitigate, ratification and

waiver.

          12.   Defendants assert that to the extent that the time for which Plaintiff alleges that he

or others have not been compensated involves only insubstantial or insignificant periods of time,

these periods are “de minimis” and are not compensable under the FLSA.

          13.   Defendants assert that any alleged violation is excused pursuant to Sections 10 and
         Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 14 of 15




11 of the Portal-to-Portal Act, 29 U.S.C. § 251 et seq.

       14.     Defendants assert that the Complaint fails to state a claim for liquidated damages

upon which relief can be granted and, therefore, that any claim for liquidated damages should be

dismissed with prejudice.

       15.     Defendants reserve any and all defenses available under the FLSA and AMWA.

       16.     As a separate alternative affirmative defense to the Complaint, Defendants allege

that Plaintiff's claims may be barred by any or all of the affirmative defenses contemplated by Rule

8(c) of the Federal Rules of Civil Procedure including, but not limited to, accord and satisfaction,

estoppel, failure of consideration, illegality, laches, license, and res judicata. The extent to which

Plaintiff's claims may be barred by one or more of said affirmative defenses, not specifically set

out herein, cannot be determined until Defendants have had an opportunity to complete discovery.

Therefore, Defendants incorporate all said affirmative defenses as if fully set forth herein.

       17.     Defendants reserve the right to assert additional affirmative defenses or defenses of

which they become knowledgeable during the course of discovery.

       WHEREFORE, the Defendants, Whitten Concrete, Co., LLC, Lynn M. Castleberry, and

Kevin Castleberry, respectfully request that Plaintiff's Original Complaint be dismissed with

prejudice, that Defendants be awarded all fees and costs associated with this matter and for all

other just and proper relief to which they may be entitled.

       Dated this 17th day of March, 2021:
Case 4:21-cv-00167-BRW Document 3 Filed 03/17/21 Page 15 of 15




                            Respectfully submitted,

                            Danielle W. Owens
                            Ark. Bar No. 2009192
                            Dylan H. Potts
                            Ark. Bar No. 2001258
                            Attorneys for Defendant
                            GILL RAGON OWEN, P.A.
                            425 W. Capitol Avenue, Suite 3800
                            Little Rock, Arkansas 72201
                            (501) 376-3800
                            (501) 372-3359 (fax)
                            dowens@gill-law.com
                            potts@gill-law.com

                            ATTORNEYS FOR DEFENDANTS
